DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/20 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22,24-25,53-56 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 19 recites “a two-face tape” which is not described in the specification.  There is no support for a tape or a two-face tape in the specification and figures as originally filed.
Additionally, the claim recites “wherein the two-face tape has a permanent adhesive side…and a resuable adhesive side”.  There is no support in the specification or disclosure for a tape, or an adhesive, that has a permanent side and a resuable side.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19,20,21,22,24,25,40,45,53-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachs-Lavery (6865836) in view of McIntosh (4605292) and further in view of Nova Films and Foils Inc (see attached NPL).
Claim 19.  Sachs-Lavery disclsoes a pre-fabricated, pre-packaged removable molding applique comprising: 
the applique (10,12,20,14) having a front with a decorative surface and a solid planar back surface, the device applique also having at least a top piece and a side 
a reusable adhesive a two-face tape (as noted at least at col. 4, lines 20-45) disposed directly on the planar back surface of the applique; the applique is retained on the surface by interaction of the adhesive with the surface to provide ornamentation to the surface (as noted in the figures and disclosure);
Sachs-Lavery discloses the applique as above, but does not expressly disclose a protective backing releasably disposed directly over the adhesive on the planar back surface of the applique wherein the protective backing can be removed to expose the adhesive so that the adhesive directly contacts a surface.  However it is common and well known in the art to provide a protective backing releasbly disposed directly over adhesive. For example McIntosh discloses a decorative applique having a reusable adhesive disposed on the back surface and a protective backing (24) releasably disposed directly over the adhesive on the planar back surface of the applique wherein the protective backing can be removed to expose the adhesive so that the adhesive directly contacts a surface (as noted throughout the disclosure).  Accordingly, at the time the invention was made it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the applique and adhesive of Sachs-Lavery to include a protective backing releasable disposed direction over the adhesive on the planar back surface of the applique to facilitate installation and prevent premature or unwanted adhesion of the tape.
Sachs-Lavery discloses the applique as above but does not expressly disclose that the two-face tape adhesive has a permanent adhesive side on the planar back 
  However it is known in the art to have permanent/removable adhesive tapes.  For example, Nova Films and Foils Inc discloses a two face tape adhesive that has a permanent adhesive side and a reusable adhesive side.  At the time the invention was made it would have been obvious to one of ordinary skill in the art to pursue known design options and modify or substitute the the tape adhesive of Sachs-Lavery to have a permanent adhesive side on the planar back surface of the applique and a reusable adhesive side in contact with the protective backing to achieve the predictable result of an adhesive attachment that is removable from the surface without damage, but remains with the applique to allow for further/future attachment to a surface.
Claim 20. The device applique of claim 19 wherein the surface to which the device is applied to is selected from the following: a wall, a ceiling, a door and a glass (as noted throughout the disclosure).
Claim 21. The device applique of claim 19 wherein at least one of the top and side piece are straight (as seen in the figures).
Claim 22. The device applique of claim 19 wherein at least one of the top and side piece are curved (as noted at col. 6 where it is disclosed the frame can be other shapes, which includes curved).
Claim 24.  The device applique of claim 19 wherein the adhesive is indented from an inner and an outer edge of the back surface (as seen in the figures).

Claim 53.  Sachs-Lavery discloses a pre-fabricated, removable picture frame wainscoting applique, comprising: 
(i) a frame (10,12,20,14) surrounding an open center, having a decorative surface and a solid planar back surface, the frame being substantially rigid; 
(ii) a two-face tape (as noted at least at col. 4, lines 20-45) on the planar back surface of the frame, and having a reusable adhesive side (as noted in the disclosure).
 Sachs-Lavery discloses the applique as above, but does not expressly disclose a protective backing releasably disposed directly over the adhesive on the planar back surface of the applique wherein the protective backing can be removed to expose the adhesive so that the adhesive directly contacts a surface.  However it is common and well known in the art to provide a protective backing releasbly disposed directly over adhesive. For example McIntosh discloses a decorative applique having a reusable adhesive disposed on the back surface and a protective backing (24) releasably disposed directly over the adhesive on the planar back surface of the applique wherein the protective backing can be removed to expose the adhesive so that the adhesive directly contacts a surface (as noted throughout the disclosure).  Accordingly, at the time the invention was made it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the applique and adhesive of Sachs-Lavery to include a protective backing releasable disposed direction over the adhesive 
Sachs-Lavery discloses the applique as above but does not expressly disclose that the two-face tape adhesive has a permanent adhesive side on the planar back surface of the applique, and a reusable adhesive side in contact with the protective backing.
  However it is known in the art to have permanent/removable adhesive tapes.  For example, Nova Films and Foils Inc discloses a two face tape adhesive that has a permanent adhesive side and a reusable adhesive side.  At the time the invention was made it would have been obvious to one of ordinary skill in the art to pursue known design options and modify or substitute the tape adhesive of Sachs-Lavery to have a permanent adhesive side on the planar back surface of the applique and a reusable adhesive side in contact with the protective backing to achieve the predictable result of an adhesive attachment that is removable from the surface without damage, but remains with the applique to allow for further/future attachment to a surface.
Claim 54. The pre-fabricated, removable picture frame wainscoting applique of claim 53, wherein the frame is oval or rectangular (as seen in the figures).
Claim 55.  The pre-fabricated, removable picture frame wainscoting applique of claim 53, wherein sides of the frame are held together by adhesives, nails, screws, bolts, tabs, wood tabs, wafer tabs, interlocking tabs or biscuits (as noted throughout the disclosure).
Claim 56.  The pre-fabricated, removable picture frame wainscoting applique of claim 53, wherein tools are not required to remove the applique from a surface, after 
Claim 40.  The applique of claim 19 wherein the surface to which the applique is applied to is a door (as noted at least at col. 1, and throughout the disclosure of Sachs-Lavery; additionally applicant remarks dated 9/18/20 admit that applying appliques to door has been known for centuries-see page 8).
Claim 45. The device applique of claim 19 wherein tools are not required to remove the system applique from the surface (as noted throughout the disclosure and figures of Sachs-Lavery).
Claim 31,41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3M How to use Command™ Picture Hanging Strips - YouTube. (www.youtube.com/watch?v=HJ9RZt0_qMk&feature=youtu.be) in view of Sachs-Lavery (6865836).
Claim 31.  3M discloses the applique of claim 26  but does not expressly disclose that the adhesive is spaced from an inner and an outer edge of the back surface, however this appears to be a function of the relative sizes of the picture hanging strips and the applique.  Additionally, it is known in the art to have adhesive spaced form an inner and outer edge of the back surface of the frame.  For example, Sachs-Lavery discloses an applique frame having adhesive disposed on the back surface and spaced from an inner and outer edge of the back surface.  AT the time the invention was made it would have been obvious to one ordinary skill in the art to pursue known design options and modify the applique of 3M to have the adhesive spaced from the inner and 
Claims 41.  3M discloses the device applique of claim 26 but does not expressly disclose that the surface to which the device applique is applied to is a door. It would have been obvious to one of ordinary skill in the art to pursue known design options and modify the applique of 3M to be on a door as taught by Sachs-Lavery, see above) to achieve the predictable result of a desired aesthetic on any desired surface, where it is known to have frames on doors; additionally applicant remarks dated 9/18/20 admit that applying appliques to door has been known for centuries-see page 8).
Claims  36, 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  3M How to use Command™ Picture Hanging Strips - YouTube. (www.youtube.com/watch?v=HJ9RZt0_qMk&feature=youtu.be)
Claim 36.  3M discloses the applique of claim 32 but does not expressly disclose that the thickness is about 1/4 inches.  However it has been held that changes in size/proportion are obvious absent any unpredictable results.  Accordingly at the time the invention was made it would have been obvious to one of ordinary skill in the art to recognize that the dimensions could have been changed to be ¼ inches thick.  One of ordinary skill in the art would have recognized that dimensioning the applique as claimed would result in the predictable result of a desired aesthetic and it would have been obvious for nothing other than a choice of design for aesthetic purposes.
Claim 52.  3M discloses the applique of claim 51, but does not expressly disclose that sides of the frame are held together by adhesives, nails, screws, bolts, tabs, wood tabs, wafer tabs, interlocking tabs or biscuits.  However, these are common and well known joining techniques for frames. Accordingly at the time the invention was made it .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26-29,32,44,46,47,49,50,51 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by 3M How to use Command™ Picture Hanging Strips - YouTube. (www.youtube.com/watch?v=HJ9RZt0_qMk&feature=youtu.be).
Claim 26.  3M discloses a pre-fabricated, pre-packaged removable molding applique comprising: 
the applique having a front with a decorative surface and a solid planar back surface (as seen in the figures and noted throughout the video), the device applique being substantially rigid (as seen in the figures and noted throughout the video); 
a reusable adhesive (the 3M Command Picture Hanging Strips and noted throughout the video, see attached images below) disposed directly on the planar back surface of the device applique; and 
a protective backing (as noted throughout the video and transcript and seen in the attached images below) releasably disposed directly over the adhesive on the 
Claim 27.  The applique of claim 26 wherein the surface to which the applique is applied to is selected from the following: a wall, a ceiling, a door and a glass (as noted in the video and transcript).
Claim 28. The applique of claim 26 wherein ides of the frame are straight (as seen in the video and images).
Claim 29.  The applique of claim 26 wherein sides of the frame are curved (where it has a curved feature on the front face of one of the sides, as seen in the video and images).
Claim 32. The applique of claim 26 wherein a thickness measured between the front and the back surface, the thickness ranging from about 1/8th inches to about 5 inches (as seen in the video and images).
Claim 44.  The applique of claim 26 wherein the device the frame is circular or oval (where it is has a circular or oval feature on the front face as seen in the video and images).
Claim 46. The applique of claim 26 wherein tools are not required to remove the applique from the surface (as noted in the video and images and transcript).

Claim 49.  The applique of claim 26, wherein the picture frame wainscoting comprises four, five or six sides (as seen in the video, images and transcript).
Claim 50. The applique of claim 26, wherein the picture frame wainscoting comprises rounded or curved sides (where the front side has a rounded or curved feature as seen in the video and images).
Claim 51. The applique of claim 26, wherein the frame is rectangular or square (as seen in the video and images).



    PNG
    media_image1.png
    1063
    1738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    970
    1566
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1915
    1196
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1055
    1852
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1056
    1806
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1119
    1906
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1131
    1667
    media_image7.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635